Case 7:18-cv-11668 Document 1 Filed 12/13/18 Page 1 of 18

Marc P. Berger

Lara Shalov Mehraban
Sandeep M. Satwalekar
Charu A. Chandrasekhar
Tracy E. Sivitz

Kimberly A. Yuhas
Attorneys for Plaintiff
SECURITIES AND EXCHANGE COMMISSION
New York Regional Office
200 Vesey Street, Suite 400
New York, NY 10281

(212) 336-0029 (Sivitz)
SivitzT@sec.gov (Sivitz)

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES SECURITES AND
EXCHANGE COMMISSION

Plaintiff,
v.

HECTOR A. MAY,
VANIA MAY BELL,

Defendants, and
SONIA MAY,

Relief Dcfendant.

 

ECF CASE

COMPLAINT AND JURY
DEMAND

Plaintiff Securities and Exchange Commission (“Commission”) for its Complaint against

Defendants Heetor A. May (“May”) and Vania May Bell (“Bell”) and Relief Defendant Sonia

May, alleges as follows:

SUMMARY OF ALLEGATIONS

l. May, an investment adviser, and Bell, his daughter and the controller of his timi,

misappropriated at least $7.9 million from at least 15 investment advisory clients by perpetrating

Case 7:18-cv-11668 Document 1 Filed 12/13/18 Page 2 of 18

a Ponzi scheme. May`s victims included people close to May who knew and trusted him through
familial ties, friendship, or local community connections

2. May, with Bell’s assistance, offered to buy bonds for his clients, solicited their
funds for the investments, and then diverted the money for his own use. Over the life of the
scheme, instead of buying bonds, May used his clients’ money to pay for salaries for himself and
Bell, business and personal credit card bills, a limousine driver, country club dues, home
remodeling, travel, personal loans to friends, political contributions, a vacation home, and furs
and jewelry for his wife.

3. In an effort to conceal and further perpetuate the scheme, May and Bell created
and sent the clients fabricated account statements reporting fictitious purchases of bonds. Over
time, as the fake bond purchases multiplied, these account statements grossly inflated the
victims’ holdings, deceiving them further. For example, an account statement for one client
couple, dated December 19, 2017, listed a total portfolio value of over $8.6 million even though
the couple actually had less than $51,000 in assets.

4. l\/lay and Bell also used clients’ money to make Ponzi-like payments to other
clients who sought to withdraw funds. These payments also falsely reassured the withdrawing
clients that May had in fact made profitable investments for them and thereby furthered the
scheme to defraud

VIOLATIONS

5. By engaging in the conduct alleged herein, May violated Section l7(a) of the

Securities Act of 1933 (“Securities Act”) [15 U.S.C. § 77q(a)], Section lO(b) ofthe Securities

Exchange Acc of1934 (“Exchange Act”) [15 U.s.C. § 7sj(b)], and Rule 10b-5 [17 c.F.R

Case 7:18-cv-11668 Document 1 Filed 12/13/18 Page 3 of 18

§ 240.10b-5] thereunder, and Sections 206(1) and 206(2) of the 1nvestment Advisers Act of 1940
(“Advisers Act”) [15 U.S.C. §§ 80b-6(l) and .80b-6(2)].

6. By engaging in the conduct alleged herein, B_ell violated Sections l7(a)(1) and (3)
of the Securities Act [15 U.S.C. § 77q(a)(l) and 77q(a)(3)], Exchange Act Section lO(b) [15
U.S.C. § 78j(b)], and Rules 10b-5(a) and (c) [l7 C.F.R. § 240.lOb-5(a) and 240.lOb-5(c)]
thereunder, and aided and abetted May’s violations of Securities Act Section l7(a) [15 U.S.C.
§ 77q(a)], Section lO(b) of the Exchange Act [l7 C.F.R. § 240.10b-5] and Rule 10b-5 thereunder
[l7 C.F.R. § 240.10b-5], and Sections 206(1) and 206(2) ofthe Advisers Act, [15 U.S.C. §§ 80b-
6(1) and 80b-6(2)].

7. Unless Defendants are permanently restrained and enjoined, they will engage in
future violations of these provisions

NATURE OF THE PROCEEDINGS AND RELIEF SOUGHT _,

8. The Commission brings this action pursuant to authority conferred upon it by
Section 20(b) ofthe Securities Act [15 U.S.C. § 77t(b)], Section 21(d) ofthe Exchange Act [15
U.S.C. § 78u(d)(l)], and Section 209(d) ofthe Advisers Act [15 U.S.C. § SOb-Q(d)]. The
Commission seeks to restrain and permanently enjoin the Defendants from engaging in the acts,
practices, and courses of business alleged herein. In addition, the Commission seeks a final
judgment (i) ordering the Defendants to disgorge their ill-gotten gains with prejudgment interest
thereon; (ii) ordering the Defendants to pay civil monetary penalties pursuant to Section 20(d) of
the Securities Act [15 U.S.C. § 77t(d)], Section 21 (d)(3) ofthe Exchange Act [15 U.S.C.
§7Su(d)(3)], and Section 209(e) ofthe Advisers Act [15 U.S.C. § 80b-9(e)]; and (iii) ordering

Relief Defendant to disgorge her ill-gotten gains with prejudgment interest.

Case 7:18-cv-11668 Document 1 Filed 12/13/18 Page 4 of 18

JURISDICTlON AND VENUE

9. Tliis Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331, Sections
20(b), 20(d), and 22(a) of the SecuritiesAct [15 U.S.C. §§ 77t(b), 77t(d), and 77v(a)], Sections
21(d), 21(e) and 27 of the Exchange Act [15 U.S.C. §§ 78u(d), 78u(e) and 78aa], and Section
214 ofthe Advisers Act [15 U.S.C. § 80b-l4].

10. Venue is proper in this district pursuant to 28 U.S.C. § l391(b)(2), Section 22(a)
ofthe Securities Act [15 U.S.C. § 77v(a)], Section 27 ofthe Exchange Act [15 U.S.C. § 78aa],
and Section 214 of the Advisers Act [15 U.S.C. § 80b-l4] because many of the transactions, acts,
practices, and courses of business constituting the violations alleged herein occurred in this t
district. Hector May’s investment advisory firm is located in this district. May is domiciled and
conducts business in this district. Many ofl\/lay’s and Bell’s clients are also domiciled and
conduct business in this district. ,

ll. In connection with the conduct alleged in this Complaint, Defendants directly or
indirectly made use of the means or instrumentalities of interstate commerce, the means or
instruments of transportation and communication in interstate commerce, and the mails.

12. Defendants’ conduct involved fraud, deceit, or deliberate or reckless disregard of
regulatory requirements, and resulted in substantial losses and significant risk of substantial
losses to other persons, and substantial pecuniary gain to Defendants.

DEFENDANTS

13. May, age 77, is a resident of Orangeburg, New York. May has worked in the

financial services industry for approximately 35 years, including as an Investment Adviser

Representative (“IAR”) of a broker dealer (“Broker-Dealer-A”) from 1994 until March 9, 2018

when he was fired. May was also the President and Chief Compliance Officer of Executive

Case 7:18-cv-11668 Document 1 Filed 12/13/18 Page 5 of 18

Compensation Planners, Inc. (“ECP”), an investment advisory firm registered in New York, from
1982 through May l, 2018 when the registration was terminated

14. Bell, age 53, is a resident of Montvale, New Jersey. She is May’s daughter and
worked at ECP from 1993 until March 9, 2018. Bell handled ECP’s financial and administrative
duties; from 2015 onward her official title was “Senior Compliance Administrator/Controller."

RELIEF DEFENDANT
15. Sonia May, age 79, is a resident of Orangeburg, New York and May’s wife.
RELATED ENTITY

16. ECP was a New City, New York-based investment adviser founded by May and
registered in New York from 1983 until May 1, 2018. According to ECP’s 2017-filed Form
ADV, ECP had two owners: May who owned 95% or more of the company and May’s wife,
Sonia May, who owned less than 5%. .',

MT_S

A. The Fraudulent Scheme

17. Over the course of a Ponzi scheme, May and Bell misappropriated at least $7.9
million from at least 15 advisory clients. Of that sum, May and Bell misappropriated at least
$1.6 million in the last five years of the scheme, from approximately April 2013 to April 2018
(the “Relevant Period”).l

18. May’s defrauded clients included participants in a pension fund; close family
Hiends; the children and grandchildren oflong-time clients; and local community members.

19. The misappropriation scheme followed a similar pattern across all of the client

victims. As an IAR of Broker-Dealer A, May typically used Broker-Dealer A’s brokerage

Case 7:18-cv-11668 Document 1 Filed 12/13/18 Page 6 of 18

services and clearing firm to conduct trades for his Broker-Dealer A clients. For the scheme,
however, May offered to buy bonds for his victims away from the Broker-Dealer A brokerage
platform, claiming that he could obtain a better price and avoid certain fees. I\/lay knew, when lie
made these misrepresentations to clients, that he would not be purchasing bonds but would
misappropriate the funds for his own use.

20. ln order to obtain the funds for the purported bond purchases, May told clients to
transfer funds from their Broker-Dealer A accounts to their personal bank accounts. May then
instructed his clients to approve the transfer in the event they were contacted by Broker-Dealer A
for confirmation Bell created wire transfer requests to facilitate the client transfers, and
followed up with Broker-Dealer A to make sure the funds were sent. Once the funds were
transferred to the personal bank accounts of May’s clients, May and Bell instructed clients to
then transfer the funds for the requisite bond price, and to make the transfer payable, for the
client’s benefit, to the “ECP Custodial_ Account.” In some instances, clients would simply
transfer funds directly from their personal bank account rather than initiating the transfer from
Broker-Dealer A. May informed his clients that if he were unavailable they should address any
questions about their fund transfers to Bell.

21. Once the client funds were deposited into the ECP Custodial Account, May and
Bell arranged for the transfer ofmost of those funds to the ECP Operating Account, From the
ECP Operating Account, the funds were then misappropriated and, unbeknownst to the victims,
used to pay for May’s business expenses (including Bell’s salary), living expenses, and luxury

items.

 

1 Any time-related defenses for the conduct alleged in this Complaint against May have
been tolled for the period from April 9, 2018 through November 30, 2018, inclusive.

6

Case 7:18-cv-11668 Document 1 Filed 12/13/18 Page 7 of 18

22. Over the past five years, May also remitted at least 8150,428.04 to his wife, Sonia
i\/Iay, from the ECP Operating Account, Sonia May conducted no work for ECP during this
penod.

23. May also used funds deposited into the ECP Custodial Account to make payments
nmn®&wmmdwm§Mmhmommdwmwwmwmewdmgmwmmmwmmdmhnm®mn
alleged returns on non-existent investments

24. May and Bell then fabricated periodic account statements for ECP clients that
purported to contain all of the assets they held at Broker-Dealer A, including the fake bonds,
their returns, and valuations Bell, using templates she had created to resemble the statements
produced by Broker-Dealer A, typed up May’s fabricated handwritten statements into official-
looking statements that appeared to reflect genuine bond holdings

__, 25. May and Bell regularly updated the false account statements May made
hmmwnnmumhswhhmhemkmnmwnmmgmmdwmtoBdhwhomemmhwwvmmmmonhm
cmmmmmmwmmmnwmmdwms

26. In addition, May and Bell kept a partial accounting of the misappropriated funds
on ECP balance sheets, which were labeled “Long Term Liabilities.” Bell input the information
to create these balance sheets on a QuickBooks bookkeeping template. On each individual
balance sheet under “Long Term Liabilities,” each individual client from whom funds were
stolen was listed by name, along with the corresponding amount stolen from them to date, which
was labeled as a “Loan Payable.”

27. Of course, none of the defrauded clients had authorized any "`loans” to ECP.
Rather, they believed, as represented by May and Bell, that their money had been invested in

bonds.

Case 7:18-cv-11668 Document 1 Filed 12/13/18 Page 8 of 18

28. Through his intentional misstatements and deceptive conduct, May violated the
fiduciary duty that every investment adviser owes to his clients: to put clients first, to deal with
the utmost honesty, to disclose all conflicts ofinterest, and to use reasonable care in providing
investment advice.

29. Bell partnered with May in carrying out the Ponzi scheme and misappropriating
client funds As ECP’s_ controller, Bell had full access to and managed the ECP Custodial and
Operating account records, including overseeing (i) the deposit of funds into the Custodial
Account “for the benefit of ’ May’S clients; (ii) the transfer of funds to the Operating Account for
May’s use or to pay out purported investment returns to other clients; and (iii) inputting ECP’s
banking transactions into the finn’s bookkeeping program, QuickBooks. ln fact, during a
recorded conversation in February 2016, Bell touted her deep understanding of the firm’s

operations, stating that “there is nothing in this office that l don’t know, haven’t touched, haven’t

seen, haven’t done. . . . 1 am his daughter, I am his confidant.”
B. Investors A, B and C

Investors A and B

30. lnvestor A, a husband, and Investor B, his wife, became May’s clients in 1999 as
a result of a personal friendship and investment advisory relationship between May and Investor
A’s father.

31. May misappropriated at least $5.5 million from Investors A and B from July 2001
through March 2018, including $781,875 in the Relevant Period. As of March 12, 2018,
Investors A and B had $54,427.40 in their Broker-Dealer A accounts

32. May and Bell concealed their fraud from Investors A and B by falsely stating that

May was investing their money in bonds. For example, on July 15, 2014, after Investors A and

Case 7:18-cv-11668 Document 1 Filed 12/13/18 Page 9 of 18

B had already "invested” with May for over a decade, May wrote an email to Investor A stating,
“l am renewing a $75,000 bond today for one year, I can get a higher rate (from 2.25 to 2¢75%)_if
you are inclined to deposit an additional $25,000.” This email also included the wiring
instructions as “ECP Custodial account FBO [Investors A and B],” and indicated the transaction
and ECP Custodial Account number. Investor A promptly emailed his banker, copying May,
“Please take $25,000 from my joint account and wire per instructions from [May].” The same
day that the the money arrived, May wired $20,000 to the ECP Operating Account, and used it to
write $6,000 in checks to his wife and Bell and a $l0,000 check to a flooring company. He also
wired out $6,500 for ECP’s health insurance premium and $487.00 for his car payment

33. Similarly, on May 18, 2015, May wrote an email to Investor B, informing her that
two $25,000 bonds that she and her husband purportedly held had matured on May 15 and May
18, 2015. He said, “I will consolidate for a higher rate @2.65% tax free one bond @50,000 for
two years.” l\/Iay asked Investor B to instruct the couple’s banker to wire the funds to the ECP
Custodial Account for their benefit, and on May 20, 2015, the $50,000 wire am`ved. May did not
invest the $50,000, but misappropriated it for his own business and personal expenses

34. May also used funds from Investors A and B to pay other clients seeking to
withdraw their principal or recoup what they believed to be returns on bond investments F or
example, on April 17, 2015, lnvestors A and B transferred $60,000 to ECP for a purported bond
purchase. May used $43,000 of this amount for redemptions to four other clients and kept
$17,000 for himself. On March 7, 2017, Investors A and B provided May with $80,000 for a
purported bond purchase. May wired $30,000 to another client that same day, and kept $50,000

for himself.

Case 7:18-cv-11668 Document 1 Filed 12/13/18 Page 10 of 18

35. May and Bell regularly created fabricated account statements containing false
portfolio values that they directly provided to Investors A.and B. For example,_ May created (and
Bell tinalized) a handwritten draft account statement, dated December 19, 2017, for provision to
Investors A and B, which showed a total account value of $8,662,956.25. In truth, the value of
their holdings at that time was $50,265.39.

Investor C

36. Investor C is a small New York-based company that maintained two different
accounts managed by May at Broker-Dealer A: (1) the Defined Benefit Pension Plan (“DBPP”)
and (2) the Profit Sharing Plan (“PSP”).

37. From 2001 to 2018, May misappropriated at least 81.4 million from Investor C,
and at least $465,000 of that sum was misappropriated during the Relevant Period.

38. For example, on November 22, 2016, May emailed Investor C about a bond -_,
purchase and requested a $50,000 wire to ECP’s Custodial Account “FBO [Investor C’s
DBPP].” On November 25, 2016, the ECP Custodial Account received the $50,000 in wired
funds from Victim C. Immediately prior to this $50,000 credit, the ECP Custodial Account
reflected a balance of $263.63. That same day, May issued a Custodial Account check in the
amount of $24,569 for a “loan” to an acquaintance at a 6% rate of interest. The remaining
$25,000 was transferred to ECP’s Operating Account in various increments over the next several
days for May’s own use.

39. Typically, after May had arranged for purported bond purchases for Investor C’s
accounts, Bell followed up with the paperwork, sending Investor C Broker-Dealer A’s wire
request forms for signature by the pension fund trustees. For example, on December 15, 2016,

Bell emailed two wire request forms, one for $25,000 and one for $30,000, with the word

10

Case 7:18-cv-11668 Document 1 Filed 12/13/18 Page 11 of 18

“BOND” typed into the “Purpose for the Wire Transfer” boxes She requested that the original
signatures be returned by December 19,' 2016, as “[t]hese items need to be processed before our
office closes for the Christmas and New Year’s Holiday.” On December 23, 2016, $55,000 was
wired into the ECP Custodial Account FBO [lnvestor C’s] Defined Benefit Plan. That same day,
the $55,000 was Withdrawn and used to satisfy another client’s withdrawal request.

40. May and Bell prepared fabricated account statements for distribution to lnvestor
C. For example, phony statements prepared by May and Bell for the DBPP and PSP accounts
for year-end 2016 reflected total account balances of $1,43 1 ,789.37 and $786,249.04,
respectively In truth, the combined value of those accounts in December 2016 was just over
$8,000.

FIRST CLAIM FOR RELIEF
Violation of Securities Act Section l7(a)
(May)

41. Paragraphs 1 through 40 are realleged and incorporated by reference herein.

42. May, by engaging in the conduct described above, directly or indirectly, in the
offer or sale of securities, by use of the means or instruments of transportation or communication
in interstate commerce, or by use of the mails:

a. knowingly or recklessly employed devices, schemes, or artifices to defraud;
b. knowingly, recklessly or negligently obtained money or property by means of
untrue statements of material fact or omission to state a material fact

necessary in order to make statements made, in light of the circumstances

under which they were made, not misleading; and

ll

Case 7;18-cv-11668 Document 1 Filed 12/13/18 Page 12 of 18

c. knowingly, recklessly or negligently engaged in transactions practices, or
courses of business which operated or would operate as a fraud or deceit upon
purchasers of securities

43. By engaging in the conduct described above, May violated, and unless restrained
and enjoined will in the future violate, Sections l7(a) of the Securities Act [15 U.S.C. § 77q(a)].

SECOND CLAIM FOR RELIEF
Violations of Exchange Act Section 10(b) and Rule 10b-5
(May)

44. Paragraphs 1 through 40 are realleged and incorporated by reference herein.

45. May, by engaging in the conduct described above, directly or indirectly, in
connection With the purchase or sale of securities by use of the means or instrumentalities of
interstate commerce, or of the mails, or of any facility of any national securities exchange,
knowingly or recklessly: '_,

a. employed devices, schemes, or artifices to defraud; _

b. made untrue statement of a material fact or omitted to state a material fact
necessary in order to make the statements made, in the light of the
circumstances under which they were made, not misleading; and

c. engaged in acts, practices or courses of business which operated or would
operate as a fraud or deceit upon other persons

46. By engaging iri the conduct described above, May violated, and unless restrained
and enjoined will in the future violate, Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)]
and Rules 10b-5(a), (b), and (c) thereunder [l7 C.F.R. § 240.10b-5(a), (b), and (c)].

THIRD CLAIM FOR RELIEF

Violation of Advisers Act Sections 206(1) and 206(2)
(M=\y)

Case 7:18-cv-11668 Document 1 Filed 12/13/18 Page 13 of 18

47. Paragraphs l through 40 are realleged and incorporated by reference herein.

48. ,l\/lay, by engaging in the conduct described above, while acting as an investment
adviser, by use of the mails or any means or instrumentality ofinterstate commerce, directly or
indirectly:

a. employed devices, schemes, or artifices to defraud clients; and
b. engaged in transactions, practices, or courses of business which operated as a
fraud or deceit upon clients

49. By engaging in the conduct described above, May, directly or indirectly, singly or
in concert, violated, and unless restrained and enjoined will in the future violate, Sections 206(1)
and 206(2) of the Advisers Act [15 U.S.C. §§ 80b-6(l) and 80b-6(2)].

FOURTH CLAIM FOR RELIEF
Violations of Securities.Act Sections l7(a)(l) and (3)
__, (Bell)

50. Paragraphs 1 through 40 are realleged and incorporated by reference herein.

51. Bell, by engaging in the conduct described above, directly or indirectly, in the
offer or sale of securities, by use of the means or instruments of transportation or
communication in interstate commerce, or by use of the mails:

a. knowingly or recklessly employed devices, schemes, or artifices to defraud;
and

b. knowingly, recklessly or negligently engaged in transactions practices, or
courses of business which operated or would operate as a fraud or deceit upon

purchasers of securities

13

Case 7:18-cv-11668 Document 1 Filed 12/13/18 Page 14 of 18

52. By engaging in the conduct described above, Bell violated, and unless restrained

_ and enjoined will in the future violate, Sections l7(a)(l) and (3) ofthe Securities Act [15 U.S.C.

§§ 77<1(3)(1) and (3)1-

FIFTH CLAIM FOR RELIEF _ l
Violations of Exchange Act Section l0(b) and Rules 10b-5(a) and (c)
(Bell)
53. Paragraphs l through 40 are realleged and incorporated by reference herein.
54. Bell, by engaging in the conduct described above, directly or indirectly, in
connection with the purchase or sale of securities, by use of the means or instrumentalities of
interstate commerce, or of the mails, or of any facility of any national securities exchange,
knowingly or recklessly:
a. employed devices, schemes, or artifices to defraud; and
b/ engaged in acts, practices, or courses of business which operated or would
operate as la fraud or deceit upon other persons
55. By engaging in the conduct described above, Bell violated, and unless restrained
and enjoined will in the future violate, Section lO(b) of the Exchange Act [15 U.S.C. § 78j(b)]
and Rules 10b-5(a), and (c) thereunder [l7 C.F.R. § 240.10b-5(a) and (c)].

SIXTH CLAIM FOR RELIEF
Aiding and Abetting Violations of Securities Act Section l7(a)

(Bell)
56. Paragraphs l through 40 are realleged and incorporated by reference herein.
57. Bell, by engaging in the conduct described above, singly or in concert, directly or

indirectly, knowingly or recklessly provided substantial assistance to May, who by use of the
means or instruments of transportation or communication in interstate commerce, or by use of

the mails, in the offer or sale of securities, knowingly or recklessly employed devices, schemes,

14

Case 7:18-cv-11668 Document 1 Filed 12/13/18 Page 15 of 18

or artifices to defraud; knowingly, recklessly or negligently obtained money or property by
means of untrue statements of material fact or omission to state a material fact necessary in order
to make statements made, in light of the circumstances under which they were made, not
misleading; and knowingly, recklessly or negligently engaged in transactions, practices, or
courses of business which operated or would operate as a fraud or deceit upon purchasers of
securities

58. By engaging in the conduct described above, Bell aided and abetted, and, unless
restrained and enjoined, will continue aiding and abetting, violations of Sections l7(a) of the
Securities Act [15 U.S.C. §§ 77q(a)].

SEVENTH CLAIM FOR RELIEF
Aiding and Abetting Violations of Exchange Act Rule 10(b) and Rule 10b-5

(Bell)
', 59.' Paragraphs 1 through 40 are realleged and incorporated by reference herein.
60. _ Bell, by engaging in the conduct described above, singly or in concert, directly or

indirectly, knowingly or recklessly provided substantial assistance to May, who in connection
with the purchase or sale of securities, by use of the means or instrumentalities of interstate
commerce, or of the mails, or of any facility of any national securities exchange, knowingly or
recklessly employed devices schemes, or artifices to defraud; knowingly or recklessly made
untrue statement of a material fact or omitted to state a material fact necessary in order to make
the statements made, in the light of the circumstances under which they were made, not
misleading; and knowingly or recklessly engaged in acts, practices, or courses of business which
operated or would operate as a fraud or deceit upon other persons

61. By engaging in the conduct described above, Bell aided and abetted, and, unless

restrained and enjoined, will continue aiding and abetting, violations of Section lO(b) of the

15

Case 7:18-cv-11668 Document 1 Filed 12/13/18 Page 16 of 18

Exchange Act [15 U.S.C. § 78j(b)] and Rules 10b-5 [l7 C.F.R. § 240.10b-5] thereunder.
EIGHTH CLAIM FOR RELIEF

Aiding and Abetting May’s Violations of Advisers Act Sections 206(1) and (2)
(Bell)

62. Paragraphs 1 through 40 are realleged and incorporated by reference herein.

63. Bell, by engaging in the conduct described above, singly or in concert, directly or
indirectly, knowingly or recklessly provided substantial assistance to May, who directly or
indirectly, while acting as an investment adviser, by use of the means of and instrumentalities of
interstate commerce or the mails, employed devices, schemes or artifices to defraud clients; and
engaged in transactions practices or courses ofbusiness which operated as a fraud or deceit
upon clients

64. By engaging in the conduct described above, Bell aided and abetted, and, unless
restrained and enjoined, will continue aiding and abetting, violations of Sections 206(1) and (2)
ofthe Advisers Act [15 U.S.C. §§ 80b-6(l) and 80b-6(2)].

NlNTH CLAlM FOR RELIEF
Unjust Enrichment
(Sonia May)

65. The Commission re-alleges and incorporates by reference herein each and every
allegation contained in paragraphs 1 through 40 as if fully set forth herein.

66. Sonia May has obtained funds as part, and in furtherance, of the securities
violations alleged above, and under circumstances in which it is not just, equitable or

conscionable for Sonia May to retain the funds As a consequence, Sonia May has been unjustly

enriched.

16

Case 7:18-cv-11668 Document 1 Filed 12/13/18 Page 17 of 18

PRAYER FOR RELIEF

WHEREFORE, the Commission respectfully requests that the Court:

A. Permanently enjoin May from violating, directly or indirectly, Section l7(a) of
the Securities Act [15 U.S.C. § 77q(a)], Section lO(b) of the Exchange Act [15 U.S.C. § 78j(b)],
and Rule 10b-5 [17 C.F.R. § 240.10b-5] thereunder, and Sections 206(1) and 206(2) of the
Advisers Act [15 U.S.C. §§ 80b-6(1) and 80b-6(2)];

B. Permanently enjoin Bell from violating, directly or indirectly, Section l7(a) of the
Securities Act [15 U.S.C. § 77q(a), Exchange Act Section 10(b) [15 U.S.C. § 78j(b)], and Rule
10b-5 [l7 C.F.R. § 240.10b-5] thereunder; and permanently enjoin Bell from, directly or
indirectly, aiding and abetting violations ofSection l7(a) of the Securities Act [15 U.S.C.

§ 77q(a)], Section lO(b) ofthe Exchange Act [15 U.S.C. § 78j(b)] and Rule 10b-5 [l7 C.F.R.
§ 240.10b-5], and Sections 206(1) and (2) ofthe Advisers Act [15 U.S.C. §§ 80b-6(1) and 80b-
6(2)] by other persons;

C. Order each of the Defendants to disgorge the ill-gotten gains obtained as a result
of the conduct alleged in this Complaint with prejudgment interest;

D. Order each of the Defendants to pay civil monetary penalties pursuant to Section
20(d) of the Securities Act [15 U.S.C. § 77t(d)], Section 21(d)(3) of the Exchange Act [15
U.S.C. § 78u(d)(3)], and Section 209(e) ofthe Advisers Act [15 U.S.C. § 80b-9(e)];

E. Order Relief Defendant Sonia May to disgorge ill-gotten gains obtained as a result
of the conduct alleged in this Complaint with prejudgment interest; and

F. Grant such further relief as the Court may deem just and appropriate

17

Case 7:18-cv-11668 Document 1 Filed 12/13/18 Page 18 of 18

Dated: New York, Nevv York
December ;5_, 2018

Respectfully submitted,

Marc P. Berger

Lara Shalov Mehraban
Sandeep M. Satwalekar
Charu A. Chandrasekhar
Tracy E. Sivitz

Kimberly A. Yuhas
Attorneys for Plaintiff

U.S. Securities & Exchange Commission
New York Regional Office
200 Vesey Street, Suite 400
New York, NY 10281

(212) 336-0029 (Sivitz)
Email: Sl_\atzl@&a@

18

